DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 5/9/2022 to the non-final Office action of 10/29/2021 and to the Notice to the Applicant regarding a non-compliant or non-responsive amendment of 3/7/2022 is acknowledged. The Office action on currently pending claim 1 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the limitations: “the shape memory alloy consists of a material that: blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape”.
However, the aforementioned features are not enabled, since as depicted on Fig. 5.1-5.3, the passive flappers (522) are hinge-mounted non-bending rotating linear pieces of material. Therefore, said non-bending rotating linear pieces of material do not change their shape, but just rotating (preserving their original linear shape) around the axes of the respective hinges to block the airflow (see flappers (522A) on Fig. 5.3). Therefore, the structure as recited in the amended claim 1 contradicts to what is depicted on said Fig. 5.1-5.3 and is not enabled and a person of ordinary skill in the relevant art will not be able to make and use the claimed invention without resorting to undue experimentation. See In re Brown, 477 F.2d 946, 177 USPQ 691 (CCPA 1973); In re Ghiron, 442 F.2d 985, 169 USPQ 723 (CCPA 1971); In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as obvious over US 2013/0242504 to Cartes in view of  US 2015/0271957 to Pal, US 4,441,653 to Grudich, and US 2005/0121945 to Browne et al. (Browne), or alternatively, in view of US 8, 723, 534 to Chey et al. (Chey), Pal, Grudich, and Browne.
Regarding claim 1, Cartes discloses (Fig. 1-3) a chassis (114), comprising: a first computing component (110); a second computing component (110); an air mover (i.e., “fans”, par. [0009]-[0011], [0021], etc.) that generates an airflow in the chassis used to thermally manage the first computing component and the second computing component (see “thermal control” (106)]; an airflow control component (106, 112) adapted to: modify (by louvers (112)) a first portion of the airflow proximate to the first computing component based on a corrosion rate of the first computing component without modifying a second portion of the airflow proximate to the second computing component (par. [0014]), wherein the airflow control component comprises a passive flapper (112), 
Examiner’s Note: since the airflow control component (106, 112) modifies the airflow based on a specific temperature signal received from thermal sensors (108) of the computer components (110), it can be said that said modification is based on the corrosion rate of said computing components, since the corrosion rate of the computer components is inherently linked to the temperature thereof.
Alternatively, Chey discloses the use of the corrosion sensors (Fig. 2) for anticipating and mitigating corrosion related failures in computer systems (col. 1, ll. 7-24).
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have used the corrosion sensors as taught by Chey in conjunction with the system of Cartes, in order to control the first portion of the airflow based on the corrosion rate of the first commuter component, for the benefits of anticipation and mitigation of the corrosion related failures  (Chey, col. 1, ll. 7-24). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Cartes alone or as modified by Chey does not disclose: wherein the passive flapper comprises a shape memory alloy that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy consists of a material that: blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape.
Pal discloses an air cooling arrangement (Fig. 1-5) wherein an airflow control component comprises: a passive flapper (22, 24) that comprises a shape memory alloy (26) that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy (26) consists of a material that: blocks (indirectly, via (24)) at least a portion of a path of the airflow (i.e., between wiring boards (14)) when the shape memory alloy (26) is in the second shape; and does not block the path of the airflow when the shape memory alloy (26) is in the pre-deformed shape (par. [0010], [0022]).
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Cartes or to Cartes-Chey combination by providing passive flappers comprising shape memory alloy, as taught by Pal, so the resulting combination would have: the passive flapper that comprises a shape memory alloy that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy consists of a material that: blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape, in order to provide simplified  design which does not require to draw additional electrical power to work. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Yet alternatively, Grudich discloses (Fig. 1-3) a passive flapper (20, 22) comprising: a temperature sensitive material (bi-metal, col. 2, ll. 55+) that modifies its structure from a second shape (20, 22) to a pre-deformed shape (20a, 22a) when the temperature of the material rises above a threshold, wherein the material blocks at least a portion of an airflow path (through the pipe (10)) when the material is in the second shape (20, 22); and does not block the airflow path when the material is in the pre-deformed shape (20a, 22a), (col. 2, ll. 55+).
Furthermore, Browne discloses (Fig, 2a, 2b) a concept, wherein the entire piece of the shape memory alloy material controls an airflow, i.e., the airflow control device (20), which is made of the active shape memory alloy material (16), which controllably changes its shape based on its temperature to control the airflow (par. [0026]-[0030]).
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Cartes or to Cartes-Chey combination by providing passive flappers comprising shape memory alloy material, as taught by combined teachings of Pal, Grudich, and Browne, so the resulting combination would have: the passive flapper that comprises a shape memory alloy that modifies its structure from a second shape to a pre-deformed shape when the temperature of the shape memory alloy rises above a threshold, wherein the shape memory alloy consists of a material that: blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape, in order to provide simplified  design which does not require to draw additional electrical power to work. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
Applicant contends that, allegedly, “In contrast to the aforementioned limitations of amended claim 1, Pal discloses a shape memory spring that extends in length based on change in temperature. The shape memory spring of Pal does not block the airflow; instead, it causes a blocker to rotate clockwise to extend. See e.g., Pal at paragraph [0025]. As such, the shape memory spring of Pal cannot be mapped to the shape memory alloy recited in amended claim 1. 
Moreover, the blocker, which is the component that blocks cooling airflow when in a first position and permits cooling air to flow when in a second position, does not include a shape memory alloy nor does it modify its shape based on temperature. At best, the blocker of Pal modifies its relative position to an airflow path based on temperature. This modification of position cannot be equated to the claimed modification of shape”.
In response the Office directs the Applicant’s attention to the fact that claim 1 as amended reads on  Pal, since the shape memory alloy (26) consists of a material that: indirectly blocks (via (24)) at least a portion of a path of the airflow. Claim 1 does not recite, e.g., that the shape memory alloy consists of a material that: directly blocks at least a portion of a path of the first portion of the airflow to the first computing component when the shape memory alloy is in the second shape; and does not directly block the path of the first portion of the airflow to the first computing component when the shape memory alloy is in the pre-deformed shape. The shape memory alloy material can accomplish blocking and unblocking indirectly, i.e., via additional structural components (e.g., via member (24) in Pal), as explained in the body of the rejection above. Claim 1 is broader that argued.
Also, the Office has provided new grounds of rejection as explained above in the body of the Office action.

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure: US 4337892 teaches thermally actuated vent damper elements.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835